EXHIBIT 10.1




LEASE


7725 Washington Ave. Corp   August 1, 2004   $ 33,393.75/ Month 1st Yr. **
(Owner/Landlord)  (Lease Date)  (Monthly Base Rent) See Exhibit B    Rimage
Corporation  N/A  N/A  (Tenant)  (Unit(s))  (Security Deposit)    7725
Washington Ave. Bldg  4 Years  N/A  (Project)  (Term)  (First Month’s Rent)   
7725 Washington Ave. S  8/01/04  N/A  (Address)  (Beginning)  (Improvements)   
Edina, MN 55439  7/31/2008  N/A  (City, State, Zip)  (Ending)  (Receipt by) 


--------------------------------------------------------------------------------

THIS LEASE is made and entered into this 31st day of July, 2004, between 7725
Washington Ave. Corp., with its principal place of business at 7808 Creekridge
Circle, #200, Mpls. MN 55439, (herein called “Landlord”), and Rimage
Corporation, a corporation organized under the laws of the State of Minnesota
with its principal business at 7725 Washington Ave. S., Edina, MN 55439 (herein
called “Tenant,” whether one or more).

WITNESSETH:

1.   PREMISES.

  In consideration of the obligation of Tenant to pay rent as herein provided,
and in consideration of the other terms, provisions and covenants hereof,
Landlord hereby leases to Tenant, and Tenant hereby takes from Landlord certain
Premises (herein called the “Premises”) situated in the County of Hennepin,
State of Minnesota, consisting of approximately 58,500 square feet of gross
rentable area consisting of the entire building commonly known as Washington Ave
(herein called the “Building”) located at 7725 Washington Ave. S, Edina, MN
55439, which building is situated upon the real property described on Exhibit A
attached hereto and hereby made a part hereof (the Building and said real
property are herein called the “Project”), together with the exclusive right to
use any parking area located within the Project .


2.   TERM.

  This Lease shall be for a term of 4 years and 0 months, commencing on AUGUST
1, 2004, and expiring on JULY 31, 2008, except as the same may be extended or
earlier terminated in accordance herewith.


3.   RESERVED


4.   RENT.

  Tenant shall pay Landlord, without deduction or setoff, an annual minimum
rental (herein sometimes called “Base Rent) of **See EXHIBIT B for Years 1-4
Rental Rates and /100 Dollars ($ **) payable, in advance, without demand, on or
before the



--------------------------------------------------------------------------------


  first day of each and every month during the term hereof; provided, however,
that if the term hereof shall commence upon a day other than the first day of a
calendar month or expire upon a day other than the last day of the calendar
month, Base Rent for the partial calendar month shall be prorated on a per diem
basis and shall be paid by Tenant on the commencement date of the term hereof
(in the case of an initial partial month) or on the first day of the month in
which the term hereof expires (in the case of a terminal partial month).


5.   SECURITY DEPOSIT.

  Tenant agrees to deposit with Landlord on the date hereof the sum of N/A and
/100 Dollars ($ N/A ), which sum shall be held by Landlord, without obligation
for interest, as security for the performance of Tenant’s covenants and
obligations under this Lease, it being expressly understood and agreed that such
deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Upon the occurrence of any event of default by Tenant,
Landlord may, from time to time without prejudice to any other remedy provided
herein or provided by law, use such fund to the extent necessary to make good
any areas of rent and any other damage, injury, expense or liability caused by
such event of default, and Tenant shall pay to Landlord on demand the amount so
applied in order to restore the security deposit to its original amount. If
Tenant is not then in default hereunder, any remaining balance of such deposit
shall be returned by Landlord to Tenant upon termination of this Lease.


6.   USE.

  Subject to the following provisions of this Paragraph 6, the Premises may be
used for any lawful purpose. Tenant shall comply with all governmental laws,
ordinances and regulations applicable to the use of the Premises and shall
promptly comply with all governmental orders and directives for the correction,
prevention and abatement of nuisances in, upon or connected with the Premises,
all at Tenant’s sole expenses. Tenant shall not receive, store or otherwise
handle any product, material or merchandise which is explosive or highly
inflammable and will not permit the Premises to be used for any purpose which
would render the insurance thereon void or the insurance risk more hazardous, or
increase the premiums therefore, and in the event of any such increase by reason
of any activity conducted by Tenant in, on or about the Premises, Tenant shall
be liable for such increase and shall reimburse Landlord therefor. Tenant shall
not store any material or merchandise outside the Premises.


7.   RESERVED


8.   LANDLORD’S REPAIRS.

  Landlord shall, at its expense, maintain only the roof, foundation and the
structural soundness of the exterior walls of the Building in good repair,
reasonable wear and tear excepted. Tenant shall reimburse Landlord upon demand,
however, for any maintenance or repairs necessitated by the act or negligence of
Tenant for Tenant’s employees, agents, representatives or invitees, or caused by
Tenant’s default hereunder. The term “walls” as used herein shall not include
windows, glass or plate glass or doors. Tenant shall immediately give Landlord
written notice of defect or



--------------------------------------------------------------------------------


  need for repairs, after which Landlord shall have reasonable opportunity to
repair same or cure such defect. Landlord’s liability hereunder shall be limited
to the cost of such repairs or curing such defect.


9.   TENANT’S REPAIRS.

  Tenant shall, at its own cost and expense, maintain all other parts of the
Premises in good repair, reasonable wear and tear excepted, and shall take good
care of the Premises and its fixtures and suffer no waste. Tenant will keep the
whole of the Premises in clean, sanitary and safe condition, and will at the
expiration or earlier termination of this Lease surrender the same to Landlord,
broom clean, and in the same order and condition as they were in at the
commencement of this Lease, reasonable wear and tear excepted.


10.   ALTERATIONS.

  Tenant shall not make structural additions or alterations to the Building or
the Premises or install any equipment which defaces the Building interior or
exterior or bolt or otherwise physically attach machinery or equipment to the
floors or walls of the Premises. Except for alterations which do not violate the
provisions of the preceding sentence and the aggregate cost of which does not
exceed three (3) months Base Rent during any twelve (12) month period, Tenant
shall not make any alterations of, or additions to, the Premises without the
prior written consent of Landlord. Tenant will not permit any mechanics’ ,
laborers’ or materialmen’s liens to stand against the Premises or the Project
for any labor or material furnished to, or for the account of, Tenant or claimed
to have been so furnished in connection with any work performed or claimed to
have been performed in or about the Premises.


  At the expiration or earlier termination of this Lease, Tenant shall, if the
Landlord so elects, remove all alterations and additions erected by Tenant and
restore the Premises to their original condition; otherwise such improvements
shall be delivered up to the Landlord with the Premises. All movable office
furnishings and trade fixtures installed by Tenant may be removed by Tenant at
the termination of this Lease if Tenant so elects, and shall be removed if
required by Landlord. All such removals and restoration shall be accomplished in
a good and workmanlike manner so as not to damage the primary structure or
structural qualities of the Premises. Personal property remaining in the
Premises at the expiration or earlier termination of the term of this Lease
shall be deemed abandoned, and Landlord may dispose of the same as Landlord
deems expedient.


11.   SIGNS.

  Tenant may erect any exterior signs, advertising media or lettering without
the prior written consent of Landlord. Any such items consented to by Landlord
within reason and installed by Tenant shall comply with any applicable
governmental laws, ordinances, regulations and other requirements. Tenant shall
remove all such signs at the termination of this Lease. Such installations and
removals shall be made in such manner as to avoid injury or defacement of the
Premises.


12.   INSPECTION.

  Upon reasonable notice to Tenant, Landlord and Landlord’s agents and
representatives shall have the right to enter the Premises for the purpose of



--------------------------------------------------------------------------------


  ascertaining the condition thereof or in order to make such repairs as may be
required to be made by Landlord hereunder or as Landlord may deem necessary or
for the purpose of showing the Premises and shall have the right to erect on the
Premises a suitable sign indicating that the Premises are available for sale or
rent if the term is to expire within 12 months. Any such entry by Landlord shall
never be deemed an eviction or disturbance of Tenant’s possession of the
Premises, or render Landlord liable to Tenant for damages, or relieve Tenant
from performance of Tenant’s obligations under this Lease.


13.   UTILITIES.

  Tenant shall pay for all heating, air conditioning, ventilation, electricity,
gas, water, sewer, telephone, waste removal and other services and utilities
used in the Premises commencing on the date Tenant has access thereto for the
purpose of installing leasehold improvements and continuing throughout the term
hereof. All utilities will be separately metered and Tenant shall contract for
the same in its own name and shall promptly and directly pay all charges for
such utilities consumed in the Premises.


  Landlord does not warrant that any of the utilities and services referred to
in this paragraph, whether furnished by Landlord or by any other supplier of any
utility or other service, will be free from interruption. Interruption of
service shall never be deemed an eviction or disturbance of Tenants; use and
possession of the Premises or any part thereof, or render Landlord liable to
Tenant from performance of Tenant’s obligations under this Lease.


14.   ASSIGNMENT AND SUBLETTING.

  Tenant shall not have the right to assign this Lease, by operation of law or
otherwise, or to sublet the whole or any part of the Premises without the prior
written consent of Landlord which consent shall not be unreasonably withheld.
Consent by Landlord to one or more assignment or subletting shall not operate as
a waiver of Landlord’s rights under this paragraph as to any subsequent
assignment or subletting. Notwithstanding any permitted assignment or
subletting, Tenant shall at all times remain fully responsible and liable for
the payment of the rent herein and for compliance with all of its other
obligations under the terms, provisions, and covenants of this Lease. If Tenant
is a corporation or partnership or other entity, any change in the control of
Tenant shall be deemed to be an assignment which shall require Landlord’s
consent as set forth above. Landlord shall have the right to assign any of its
rights under this Lease, and upon any such assignment, and provided that the
assignee assumes all of the Landlord’s obligations hereunder, Landlord shall be
relieved of any and all such obligations.


15.   FIRE OR OTHER CASUALTY DAMAGE.

  A.    If the Project or any part thereof is damaged or destroyed by fire or
other casualty, Landlord shall have the right to terminate this Lease, provided
it gives written notice thereof to Tenant within ninety (90) days after such
damage or destruction. If a portion of the Premises is damaged by fire or other
casualty and this Lease is not thereby terminated, Landlord shall, at its
expense, restore the Premises, exclusive of any improvements or other changes
made to the Premises by Tenant, to as near the condition which existed
immediately prior to such damage or



--------------------------------------------------------------------------------


  destruction as reasonably possible, and rent shall abate during such period of
time as the Premises are untenantable in the proportion that the untenantable
portion of the Premises bears to the entire Premises. Landlord shall not be
responsible to Tenant for damage to, or destruction of, any furniture,
equipment, improvements or other changes made by Tenant in, or about the
Premises regardless of the cause of the damage or destruction.

  B.   Landlord and Tenant each hereby release the other from any and all
liability or responsibility to the other or anyone claiming through or under
them by way of subrogation or otherwise for any loss or damage to property
caused by fire or any of the extended coverage casualties covered by the
insurance maintained hereunder, even if such fire or other casualty shall have
been caused by the fault or negligence of the other party or anyone for whom
such party may be responsible; provided, however, that this release shall be
applicable and in force and effect only with respect to loss or damage occurring
during such times as the releasor’s policies shall contain a clause or
endorsement to the effect that any release shall not adversely affect or impair
said policies or prejudice the right of the releasor to recover thereunder.
Landlord and Tenant each agree that it will require its insurance carriers to
include in its policies such a clause or endorsement.

  C.   Landlord covenants and agrees to maintain standard fire and extended
coverage insurance covering the Building in an amount not less than eighty
percent (80%) of the replacement cost thereof. Tenant covenants and agrees to
maintain standard fire and extended coverage insurance covering its property
located in, on or about the Premises in an amount not less than eighty percent
(80%) of the replacement cost thereof. Tenant agrees that said property is kept
in the Premises Tenant’s sole risk.


  Tenant assumes full responsibility for protection of the Premises from theft,
robbery, and pilferage, which includes keeping doors locked and other means of
entry to the Premises closed and secured after normal business hours.


16.   LIABILITY.

  Tenant agrees to indemnify and save Landlord harmless against any and all
claims, demands, damages, costs and expenses, including reasonable attorney’s
fees for the defense thereof, arising from the conduct or management of the
business conducted by Tenant in the Premises or from any breach or default on
the part of Tenant in the performance of any covenant or agreement on the part
of Tenant to be performed pursuant to the terms of this Lease, or from any act
or negligence of Tenant, its agents, contractors, servants employees, subleases,
concessionaires, licenses or invitees, or any other person entering upon the
Premises under express or implied invitation of Tenant. In case of any action or
proceeding brought against Landlord by reason of any such claim upon notice from
Landlord, Tenant covenants to defend such action or proceeding by counsel
satisfactory to Landlord. Landlord shall not be liable and Tenant waives all
claims for damage to person or property sustained by Tenant or Tenant’s agents,
contractors, servants, employees, subleases, concessionaires, licensees or
invitees resulting from the Building or the Premises or any equipment or
appurtenances thereunto appertaining becoming out of repair, or resulting from
any accident in or about the Premises, the Project or resulting directly



--------------------------------------------------------------------------------


  or indirectly from any act or neglect of any other Tenant in the Project. This
shall apply expressly, but not exclusively, to the flooding of the Premises, and
to damage caused by refrigerators, sprinkling devices, air-conditioning
apparatus, water, snow, frost, steam, excessive heat or cold, falling plaster,
broken glass, sewage, gas, odors and noise, or the bursting or leaking of pipes
or plumbing fixtures. Tenant, at its sole cost and expense, shall procure and
maintain throughout the term hereof a policy or policies of insurance. Insuring
both Landlord and Tenant against all claims, demands or actions arising out of
or in connection with Tenant’s use or occupancy of the Premises, or by the
condition of the Premises, the limits of such policy or policies to be in an
amount not less than $1,000,000.00 combined single limits of liability, and to
be written by insurance companies satisfactory to Landlord and qualified to do
business in the state in which the Premises are located. Such policies or duly
executed certificates of insurance shall be promptly delivered to Landlord and
renewals thereof as required shall be delivered to Landlord at least ten (10)
days prior to the expiration of the respective policy terms, shall contain an
agreement by the insurer that the same may not be canceled or materially
modified without at least ten (10) days prior written notice to Landlord.


17.   CONDEMNATION.

  A.   If the entire Project is taken by eminent domain, this Lease shall
automatically terminate as of the date of taking. If a material portion of the
Project is taken by eminent domain, Landlord shall have the right to terminate
this Lease by giving written notice thereof to Tenant within ninety (90) days
after the date of taking. “If a material portion of the Premises is taken by
eminent domain and this Lease is not thereby terminated, Landlord shall, at its
expense, restore the Premises, exclusive of any improvements or other changes
made to the Premises by Tenant, to as near the condition which existed
immediately prior to the date of taking as reasonably possible, and rent shall
abate during such period of time as the Premises are untenantable in the
proportion that the untenantable portion of the Premises bears to the entire
Premises.

  B.   Any compensation or award paid or payable on account of any such taking
shall belong to, and be the sole property of, Landlord or the then owner or
owners of the Project.


18.   SURRENDER OF POSSESSIONS, HOLDING OVER.

  At the expiration or earlier termination of the term of this Lease, Tenant
shall return all keys to the Premises to Landlord and shall surrender the
Premises in good condition and repair, except for reasonable wear and tear, any
repairs specifically required herein to be performed by Landlord and loss by
fire or other causes covered by Landlord’s insurance. Should Tenant, or any of
its successors in interest, holdover the Premises or any part thereof, after the
expiration of the term of this Lease, without Landlord’s written consent, such
holding over shall, at the Landlord’s option, constitute and be construed as a
tenancy from month to month only, at a rental equal to twice the rental payable
for the last month of the term of this Lease. The inclusion of the preceding
sentence shall not be construed as Landlord’s permission for Tenant to hold
over.



--------------------------------------------------------------------------------


19.   QUIET ENJOYMENT.

  Landlord represents and warrants that it has full rights and authority to
enter into this Lease and that Tenant, upon paying the rental herein set forth
and performing its other covenants and agreements herein set forth, shall
peaceably and quietly have, hold and enjoy the Premises for the term hereof
without hindrance or molestation from Landlord, subject to the terms and
provisions of this Lease.


20.   EVENTS OF DEFAULT.

  Any one or more of the following events shall constitute an event of default
under this Lease:


  A.   If Tenant fails to pay, when due, any installment of Base Rent or
Tenant’s share of operating costs or any other payment required to be by Tenant
paid hereunder.

  B.   If Tenant fails to perform or comply with any of the other terms,
conditions and obligations of this Lease.

  C.   If a writ of execution, attachment or other process of law shall cause
levy on or against the property of Tenant or a receiver or trustees shall be
appointed for all or substantially all of the assets of Tenant;

  D.   If Tenant shall become insolvent, or shall make a transfer in fraud of
creditors, shall admit in writing its inability to pay its debts as they become
due, or shall commence any proceeding or file a petition under the provisions of
the Federal Bankruptcy Code for liquidation, reorganization or adjustment of
debts, or under any insolvency law or other statute or law providing for the
modification or adjustment of the rights of creditors, or shall file an answer
admitting to or not contesting the material allegations of a petition filed
against it in any such proceeding, or an order for relief shall be entered by a
federal Bankruptcy Court in any such proceeding or Tenant shall not, within
sixty (60) days after the commencement of any such proceeding or the filing of
any such petition without its consent, have the same dismissed or vacated, or
shall consent to the appointment of a custodian (as that term is defined in the
Federal Bankruptcy Code) for, or assignment to a custodian of, the whole or any
substantial part of its properties, or shall not, within sixty (60) days after
such an appointment or assignment without its consent or acquiescence, have such
appointment or assignment vacated or set aside;

  E.   If Tenant shall vacate or abandon the Premises or the Premises shall
become vacant; or

  F.   If Tenant shall have been notified by Landlord of a default by Tenant
under this Lease more than three (3) times in any calendar year.


21.   REMEDIES.

  Upon the occurrence of any of such events of default described in Paragraph 20
hereof, Landlord shall have the option to pursue any one or more of the
following remedies without any notice or demand whatsoever:


  A.   Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails so to do, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant



--------------------------------------------------------------------------------


  and any other person who may be occupying the Premises or any part thereof, by
force if necessary, without being liable for prosecution or any claim for
damages therefore, and Tenant agrees to pay to Landlord on demand the amount of
all loss and damage which Landlord may suffer by reason of such termination. In
the event of termination of this Lease as aforesaid, Landlord may elect to
recover from Tenant, as and for liquidated damages for loss of the bargain and
not as a penalty, an amount equal to the difference between (1) the Base Rent,
Tenant’s share of operating costs and other charges reserved hereunder for the
period which otherwise should have been the balance of the term hereof; and (2)
the fair rental value of the Premises for the balance of such term.

  B.   Enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof, by
force if necessary, without being liable for prosecution or any claim for
damages therefore, all without terminating this Lease or any of Tenant’s
obligations hereunder. In such event, Landlord may make alterations and repairs
and redecorate the Premises to the extent deemed by Landlord necessary or
desirable, and may relet the Premises, or any part thereof, for the account of
Tenant, to any person, firm or corporation, other than Tenant, for such rent,
for such time and upon such terms as Landlord in Landlord’s sole discretion,
shall determine. In so doing, Landlord shall not be required to accept any
tenant offered by Tenant or to observe any instruction given by Tenant
concerning such reletting. Any rent and other amounts received by Landlord upon
such reletting shall be applied first to the costs and expenses of Landlord in
regaining possession of the Premises, storing property removed from the
Premises, making alterations or repairs, redecorating the Premises and reletting
the Premises including without limitation, brokerage and attorney’s fees and
then such rent and other amounts shall be applied to the Base Rent, operating
costs and other obligations of Tenant under this Lease, and Tenant agrees to pay
to Landlord on demand any deficiency that may arise by reason of such reletting.

  C.   Enter upon the Premises, by force if necessary, without being liable for
prosecution or any claim for damages therefor, and do whatever Tenant is
obligated to do under the terms of this Lease, and Tenant agrees to reimburse
Landlord on demand for any expenses which landlord may incur in this effecting
compliance with Tenant’s obligations under this Lease, with interest as provided
in Paragraph 26F hereof, and Tenant further agrees that Landlord shall not be
liable for any damages resulting to Tenant from such action, whether caused by
the negligence of Landlord or otherwise.


  Pursuit of any of the foregoing remedies shall not preclude pursuit of any of
the other remedies herein provided or any other remedies provided by law.
Landlord may at any time elect to terminate this Lease as described in A above
despite a prior election to exercise its remedies under B or C above. Pursuit of
any remedy herein provided shall not constitute a forfeiture or waver of any
rent due to Landlord hereunder or of any damages accruing to Landlord by reason
of the violation of any of the terms, provisions and covenants herein contained.
No waiver by Landlord of any violation or breach of any of the terms, provisions
and covenants herein contained shall be deemed or construed to constitute a
waiver of any other violation or breach of any of



--------------------------------------------------------------------------------


  the terms, provisions and covenants herein contained. Landlord’s acceptance of
the payment of rental or other payments hereunder after the occurrence of an
event of default shall not be construed as a waiver of such default unless
Landlord so notifies Tenant in writing. Forbearance by Landlord to enforce one
or more of the remedies herein provided upon an event of default shall not be
deemed or construed to constitute a waiver of such default. If, on account of
default by Tenant as described in Section 20, it becomes necessary or
appropriate for Landlord to employ or consult with an attorney concerning or to
enforce or defend any of Landlord’s rights or remedies hereunder, Tenant agrees
to pay any reasonable attorneys’ fees and a management fee in the amount of
Three Hundred and no/100 Dollars ($300.00). No act or thing done by Landlord or
its agents during the term hereby granted shall be deemed an acceptance of the
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless in writing signed by Landlord.


22.   LANDLORD’S RIGHT TO CURE.

  If Tenant defaults in the making of any payment or the doing of any act
required to make such payment or do such act, and the costs incurred by Landlord
in doing so, with interest thereon as provided in paragraph 26F hereof, shall be
paid by Tenant to Landlord upon demand. The making of such payment or the doing
of such act by Landlord shall not operate to cure such default by Tenant or to
prevent or stop Landlord from enforcing or pursuing any rights and remedies
which Landlord would otherwise have.


23.   MORTGAGES.

  Tenant accepts this Lease subject and subordinate to any mortgage(s) and/or
deed(s) of trust and/or ground lease(s) or other underlying lease(s) now or at
any time hereafter constituting a lien or charge upon the Premises, and Tenant
shall at any time hereafter on demand execute any instruments, releases or other
documents which may be required by any mortgagee, trustee or lessor for the
purpose of subjecting and subordinating this Lease to the lien of any such
mortgage, deed of trust, ground leases or other underlying lease. In the event
Tenant fails to comply with any such demand within ten (10) days following the
demand, Tenant shall be deemed to have appointed Landlord as Tenant’s
attorney-in-fact to execute any such instruments, releases or other documents.
With respect to any mortgage(s) and/or deed(s) of trust and/or ground lease(s)
or other underlying lease(s) now or at any time hereafter created which
constitute a lien or charge upon the Premises, Landlord at its sole option shall
have the right to waive the applicability of this paragraph so that this Lease
would not be subject and subordinate to such mortgage(s) or deed(s) of trust or
ground lease(s) or other underlying lease(s).


24.   NOTICES.

  Each provision of this instrument or of any applicable law or regulation with
reference to the sending, mailing or delivery of any notice or the making of any
payment by Landlord or by Tenant to Landlord shall be deemed to be complied with
when and if the following steps are taken:


  A.   All rent and other payments required to be made by Tenant to Landlord
hereunder shall be payable to Landlord at the address herein below set forth or
at such other



--------------------------------------------------------------------------------


  address as Landlord may specify from time to time by written notice delivered
in accordance herewith.

  B.   Any notice or document required or permitted to be delivered hereunder
shall be deemed to be delivered, whether actually received or not when deposited
in the United States mail, postage prepaid, certified or registered mail,
addressed to the parties hereto at the respective addresses set out opposite
their names below, or at such other address as they have theretofore specified
by written notice delivered in accordance herewith:


Landlord:   Tenant:     7725 Washington Ave. Corp.  Rimage Corporation    7808
Creekridge Circle, #200  7725 Washington Ave. S.    Edina, MN 55439  Edina, MN
55439 


  C.   Any notice or document required or permitted to be delivered hereunder by
Landlord to Tenant also shall be deemed to be delivered if and when delivered
personally to Tenant (or to an agent of Tenant if Tenant is not an individual)
at the Premises.


25.   RIGHT OF FIRST REFUSAL.


  Tenant shall have a right-of-first refusal (ROF) in the event of a third party
offer for the Premises. Once Landlord provides notice of the party to purchase
the Premises, Tenant has a period of fifteen (15) days after receipt of such
notice to notify Landlord of Tenant’s intent to purchase the Premises under the
same terms and conditions of said offer.

  In the event the ROF is to be exercised, Tenant shall timely execute a letter
so stating to Landlord within the fifteen (15) day period in which Tenant is
permitted to exercise its ROF and shall deliver the letter to the Landlord at
the address set forth in Section 24 herein together with a certified check in
the amount of $10,000.00 payable to the Landlord as a deposit to be applied to
the purchase price of the Premises.

  For the purpose of this Section, the current individuals who are the fee
owners of the Premises may freely transfer the Premises between themselves,
neither of them being a “third party.”


26.   MISCELLANEOUS.

  A.   Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The headings of the
paragraphs of this Lease are for convenience only and do not limit or define the
contents of said paragraphs.

  B.   The terms, provisions, and covenants and conditions contained in this
Lease shall apply to, inure to the benefit of, and be binding upon, the parties
hereto and upon



--------------------------------------------------------------------------------


  their respective heirs, legal representatives, successors and permitted
assigns, except as otherwise herein expressly provided.

  C.   Tenant agrees, within ten (10) days after request of Landlord, or
Landlord’s designee, including without limitation, the present or any future
holder of a mortgage(s) and/or deed(s) of trust and/or ground lease(s) and/or
other underlying lease(s) on the Premises, or any prospective purchaser of the
Premises, an estoppel certificate stating that this Lease is in full force and
effect, the date to which rent and other charges have been paid, the unexpired
term of this Lease, whether or not Landlord is in default hereunder, and the
nature of any such default, and such other matters pertaining to this Lease as
may be reasonably requested by Landlord.

  D.   If any term, provision or covenant of this Lease or the application
thereof to any person or circumstances shall, to any extent, be held to be
invalid or unenforceable, the remainder thereof and the application of such
term, provision or covenant to other persons or circumstances shall not be
affected thereby, and this Lease and all the terms, provisions and covenants
hereof shall, in all other respects, continue to be valid and enforceable and to
be complied with to the full extent permitted by law.

  E.   This Lease may not be altered, changed or amended except by an instrument
in writing signed by Landlord and Tenant.

  F.   Base Rent, Tenant’s share of operating costs and all other payments
required of Tenant pursuant to the provisions of this Lease, shall be deemed
rent due hereunder whether or not so designated. All such rent shall bear
interest from the due date thereof (or from the date of advancement of funds by
Landlord if the payment by Tenant is required by virtue of Landlord’s
advancement of funds to cure Tenant’s default hereunder) until paid at a rate
equal to the lesser of (i) the highest rate permitted by law, and (ii) two (2)
percentage points in excess of the reference rate from time to time announced by
First National Bank of Minneapolis.











--------------------------------------------------------------------------------


27.   ACCEPTABLE BY LANDLORD.

  This Lease shall not be binding upon Landlord until approved in writing by,
and signed by an officer of, Landlord.


  EXECUTED the 31st day of July 2004.


                  LANDLORD: TENANT:   7725 Washington Avenue Corp. Rimage
Corporation     By: /s/   Richard F. McNamara   By: /s/   Bernard P. Aldrich  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:   Richard F. McNamara Name:   Bernard P. Aldrich  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

  Its:   Owner   Its:   President and CEO


And

                        By: /s/   Robert M. Wolf     

--------------------------------------------------------------------------------

    Name:   Robert M. Wolf     

--------------------------------------------------------------------------------

      Its:   CFO











--------------------------------------------------------------------------------



EXHIBIT A


LEGAL DESCRIPTION



The North 109.21 feet of Tract F, Registered Land Survey No. 1283 and that Part
of Tract E, Registered Land Survey No. 1283 lying South of the North 16.08 feet
thereof, said 109.21 feet and 16.08 feet being measured along the West line of
Registered Land Survey No. 1283, files of Registrar of Titles, County of
Hennepin, State of Minnesota.










--------------------------------------------------------------------------------



EXHIBIT B


RENT SCHEDULE

YEAR

--------------------------------------------------------------------------------

BLDG SQ FOOTAGE

--------------------------------------------------------------------------------

NET LEASE RATE

--------------------------------------------------------------------------------

ANNUAL NET RENT

--------------------------------------------------------------------------------

MONTHLY RENT

--------------------------------------------------------------------------------

  1   58,500 Sq Ft   $6.85 PSF   $400,725.00/yr   $33,393.75   2   58,500 Sq Ft 
$6.99 PSF  $408,915.00/yr  $34,076.25   3   58,500 Sq Ft  $7.13 PSF 
$417,105.00/yr  $34,758.75   4   58,500 Sq Ft  $7.27 PSF  $425,295.00/yr 
$35,441.25




1)     Tenant shall have an option to renew its lease for four (4) years at
market rates.

2)     Tenant will be responsible for all expenses related to occupying said
building.

3)     Tenant shall pay property taxes and insurance upon receipt of property
tax statement and insurance billing.

        Payments should be sent to:

  7725 Washington Ave Corp
7808 Creekridge Circle, Suite 200
Minneapolis, MN 55439











--------------------------------------------------------------------------------